PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/696,783
Filing Date: 6 Sep 2017
Appellant(s): Delpuch et al.



__________________
Alain Delpunch
Gregory D’Orso
Jean-Rene Menand
Ludovic Pierre
Steven Szymanski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/29/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments, filed 6/17/2021, have been entered and made of record. Claims 4, 8, 14, 18, 22, and 23 have been amended. Claims 1-20 are pending.
Response to Arguments
Appellant's arguments filed 6/17/2021 have been fully considered but they are not persuasive.
In re page 8 lines 4-15, the Appellant states “Independent claims 1, 11, and 20 recite "receiving, during the playing of the media content, a first indication that a user is interacting with the interactive application." The Office Action alleges that this element is disclosed by paragraph [0028] of Pierre in the "automatic pause scenario."4 Specifically, the Office Action alleges that "the present invention will automatically pause the current broadcast and render the event to the viewer 120" when "an event with a high relative priority occurs" maps to the receiving of the "first indication that a user is interacting with the interactive application." However, the cited automatic pausing is in response to the event, not the user interaction. Since the claim does not merely recite presentation of an interactive application, but an "indication that a user is interacting with the interactive application," a prima facie case has not 
In response, the examiner respectfully disagrees. Pierre teaches a method and apparatus for automatically pausing a video on demand program, or either a live or prerecorded broadcast of an interactive television program, or an application running on a set top box associated with the interactive television, to notify a viewer of an incoming event. The paused broadcast is recorded during the pause and is available for playback after the pause when the viewer returns from servicing or acknowledging the incoming message or event. Incoming events are assigned event identification codes and an associated priority. The incoming events preferably with a user watching an interactive audio and/or video data stream at a television (TV) with a set top box or at a personal data assistant (PDA). During a playback or broadcast of a program, whether or not the viewer is watching, the present invention sends an event notification to the user device, preferably a STB with which the viewer is associated. The event notification includes an event identification code defining the type of event and a relative priority. Based on the event priority one of four categories of event will issued. If the event has a lesser priority than the primary events then issues a non-obtrusive event notification. The non-obtrusive event notification is superimposed over the uninterrupted current program, be it a prerecorded or live broadcast. It is at the viewer’s discretion as to what further action is taken once the program is paused. Typical visual notification are graphical popups that are superimposed on the video program and/or interactive content of the program.  The user response to a Non-obtrusive Notification is preferably generated from a viewer's remote control button, from a voice command, or from a time out parameter. After the user response the present invention proceeds to either Do Nothing, Do Something or Go to New Action. The new action might be to send a hardware command to a household device, such as turning off the oven or turning on a burglar alarm. In this case, playback of programming recorded during the pause, resumes after the viewer acknowledges the event notification.  (e.g. See, Para.[0010], [0024], [0025], [0030], 
In re page 8 lines 22-27 and page 9 lines 1-3, the Appellant states “For example, dependent claim 7 recites "continuing to present, without interruption, during the suspending of the media content, the interactive application to the user." The Office Action alleges that this element is disclosed by Pierre's discussion in paragraph [0030] of a "non-obtrusive event notification that can simply be ignored by the viewer." This "non-obtrusive event notification is superimposed over the uninterrupted current program." Thus, the non-obtrusive event notification is not presented "during the suspending of the media content," as recited by dependent claim 7 and aprimafacie case has not been presented with respect to this element. Accordingly, withdrawal of the § 102 rejection of dependent claim 7 is respectfully requested on this additional ground.”.
In response, the examiner respectfully disagrees. Pierre teaches the non-obtrusive event notification is superimposed over the uninterrupted current program, be it a prerecorded or live broadcast. It is at the viewer’s discretion as to what further action is taken once the program is paused. Typical visual notification are graphical popups that are superimposed on the video program and/or interactive content of the program.  The user response to a Non-obtrusive Notification is preferably generated from a viewer's remote control button, from a voice command, or from a time out parameter. After the user response the present invention proceeds to either Do Nothing, Do Something or Go to New Action. The new action might be to send a hardware command to a household device, such as turning off the oven or turning on a burglar alarm. In this case, playback of programming 
In re page 9 lines 18-24, the Appellant states “The rejection of claim 23 depends on Wang's alleged teaching of the additional elements of the dependent claim and Pierre's alleged teaching of the elements of claim 1 from which it depends.7 For the reasons discussed above, Pierre does not teach "receiving, during the playing of the media content, a first indication that a user is interacting with the interactive application" as recited in claim 1. As there is no allegation that Wang teaches this element, the combination of Wang with Pierre fails to teach or suggest all elements of claim 23, and the withdrawal of the § 103 rejection is respectfully requested”.
In response, the examiner respectfully disagrees. The response is discussed as above.
Terminal Disclaimer
The terminal disclaimer filed on 6/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,761,274 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Pierre
Claims 1-3, 7-13, and 18-22 are rejected under pre-AIA  35 U.S.C. 102(a)/(b)/(e) as being anticipated by Pierre et al.(USPubN 2003/0070182; hereinafter Pierre).
As per claim 1, Pierre teaches a method comprising: playing, at a media content device, media content associated with an interactive application(“The present invention processes incoming events preferably with a user watching 112 an interactive audio and/or video data stream at a television (TV) with a set top box” in Para.[0024]); 
receiving, during the playing of the media content, a first indication that a user is interacting with the interactive application(Incoming events are assigned event identification codes and an associated priority. The incoming events preferably with a user watching an interactive audio and/or video data stream at a television (TV) with a set top box or at a personal data assistant (PDA). During a playback or broadcast of a program, whether or not the viewer is watching, the present invention sends an event notification to the user device, preferably a STB with which the viewer is associated. The event notification includes an event identification code defining the type of event and a relative priority. Based on the event priority one of four categories of event will issued. If the event has a lesser priority than the primary events then issues a non-obtrusive event notification. The non-obtrusive event notification is superimposed over the uninterrupted current program, be it a prerecorded or live broadcast. It is at the viewer’s discretion as to what further action is taken once the program is paused. Typical visual notification are graphical popups that are superimposed on the video program and/or interactive 
suspending, by the media content device, the playing of the media content in response to the receiving of the first indication(“When an event with a high relative priority occurs, the present invention, based on a balance between the nature of the event and the user's preferences or interests in the incoming event, the present invention will automatically pause the current broadcast and render the event to the viewer 120.” in Para.[0028]); 
receiving, while the media content is suspended, a second indication that the user has stopped interacting with the interactive application(“initiates a programmable response. In this case, playback of recorded programming broadcast, recorded during the pause resumes after the viewer acknowledges the event notification” in Para.[0034]); and 
resuming the playing of the media content in response to the receiving of the second indication(“The viewer can choose to resume viewing in real time and skip playback of recorded programming recorded during the pause” in Para.[0034]).
As per claim 2, Pierre teaches the playing of the media content occurs as the media content is received(“a broadcast feed 30 provides live programming, prerecorded events and head-end generated 
As per claim 3, Pierre teaches further comprising: recording the media content in response to the receiving of the first indication(“The recorded program segment that was recorded during the pause, is played back when the viewer returns“ in Para.[0029]).
As per claim 7, Pierre teaches further comprising: presenting, during the playing of the media content prior to the first indication, the interactive application to the user; and continuing to present, without interruption, during the suspending of the media content, the interactive application to the user(Pierre teaches the non-obtrusive event notification is superimposed over the uninterrupted current program, be it a prerecorded or live broadcast. It is at the viewer’s discretion as to what further action is taken once the program is paused. Typical visual notification are graphical popups that are superimposed on the video program and/or interactive content of the program.  The user response to a Non-obtrusive Notification is preferably generated from a viewer's remote control button, from a voice command, or from a time out parameter. After the user response the present invention proceeds to either Do Nothing, Do Something or Go to New Action. The new action might be to send a hardware command to a household device, such as turning off the oven or turning on a burglar alarm. In this case, playback of programming recorded during the pause, resumes after the viewer acknowledges the event notification.  (e.g. See, Para.[0010], [0024], [0025], [0030], [0033], [0034]). The superimposed visual notification can be presented continuously until the viewer acknowledges the superimposed visual notification.).
As per claim 8, Pierre teaches further comprising: detecting, at the media content device, the interactive application during the playing of the media content; and initiating execution of the interactive application based on the detecting of the interactive application(“The present invention processes incoming events preferably with a user watching 112 an interactive audio and/or video data 
As per claim 9, Pierre teaches wherein the playing of the media content comprises forwarding the media content from the media content device to a display device for presentation(“a broadcast feed 30 provides live programming, prerecorded events and head-end generated or inserted special event notifications to the set top box 28. The Service Gateway, discussed above provides additional inputs to the STB.” in Para.[0022], Fig. 3).
As per claim 10, Pierre teaches wherein the media content is accessed from is a personal video recorder (PVR) or network PVR(“apparatus also apply to the playback of a recording (e.g. from a video cassette recorder (VCR) or a personal video recorder (PVR) which may comprise audio, video as well as interactive data” in Para.[0036]).
As per claim 11, Pierre teaches a media content device comprising: a memory that stores instructions; and one or more processors configured by the instructions to perform operations comprising(“a set top box having a processor and data storage 275 or at a personal data assistant (PDA) having a processor and data storage” in Para.[0024]) and the other limitations in the claim 11 has been discussed in the rejection claim 1 and rejected under the same rationale. 	
As per claim 12, the limitations in the claim 12 has been discussed in the rejection claim 2 and rejected under the same rationale. 	
As per claim 13, the limitations in the claim 13 has been discussed in the rejection claim 3 and rejected under the same rationale.
As per claim 18, the limitations in the claim 18 has been discussed in the rejection claim 8 and rejected under the same rationale.
As per claim 19, the limitations in the claim 19 has been discussed in the rejection claim 9 and rejected under the same rationale.
As per claim 20, Pierre teaches a non-transitory machine-readable medium that stores instructions that, when executed by one or more processors of a media content device, cause the media content device to perform operations comprising(“a set top box having a processor and data storage 275 or at a personal data assistant (PDA) having a processor and data storage” in Para.[0024], “method and apparatus also apply to the playback of a recording (e.g. from a video cassette recorder (VCR) or a personal video recorder (PVR) which may comprise audio, video as well as interactive data. Similarly to previous embodiments, the playback may be automatically interrupted (i.e. paused) by external events. The above described method and apparatus may be implemented in a computer program product having computer codes that perform the various steps of the methods. The computer codes are preferably stored in a computer readable medium, such as CD-ROM, zip disk, floppy disk, tape, flash memory, system memory, hard drive, and data signal embodied in a carrier wave, such as over a network” in Para.[0036]) and the other limitations in the claim 11 has been discussed in the rejection claim 1 and rejected under the same rationale.
As per claim 21, the limitations in the claim 21 has been discussed in the rejection claim 2 and rejected under the same rationale. 	
As per claim 22, the limitations in the claim 22 has been discussed in the rejection claim 3 and rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Pierre in view of Wang
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierre et al.(USPubN 2003/0070182; hereinafter Pierre) in view of Wang(USPubN 2002/0191950).
As per claim 23, Pierre teaches all of limitation of claim 1. 
Pierre is silent about further comprising: setting, by the interactive application at the media content device, using a system interface, current capability information comprising a first portion of the capability information corresponding to a first portion of the media content; and changing, by the interactive application at the media content device, using the system interface, the current capability information to comprise a second portion of the capability information corresponding to a second portion of the media content.
Wang teaches further comprising: setting, by the interactive application at the media content device, using a system interface, current capability information comprising a first portion of the capability information corresponding to a first portion of the media content; and changing, by the interactive application at the media content device, using the system interface, the current capability information to comprise a second portion of the capability information corresponding to a second portion of the media content(“If the skipping control device 14 determines that the content classification signal indicates that a current portion of the video signal is not a commercial, i.e. has regular content, then the device 14, in one embodiment, enables all manual and automated skipping functions of the video recording and playback device 16. This allows a user of the system including the video recording and playback device 16 to fast forward regular, non-commercial video content” in Para.[0027], “ If the skipping control device 14 determines that the content classification signal indicates 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings Pierre with the above teachings of Wang in order to incorporate capability information for improving a better user experience so the user can view interest points of the media easily.
Allowable Subject Matter
Claims 4, 6, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

(2) Response to Argument
In re page 13 and 14, the Appellant states “D. ‘Pierre Does Not Disclose “suspending ... the playing of the media content in response to the receiving of the first indication” “that a user is interacting with the 
In response, the examiner respectfully disagrees. Pierre teaches a broadcast feed provides live programming, prerecorded events and head-end generated or inserted special event notifications to a set top box. A user viewing or listening to the television can communicate with the set top box via viewer interface. Viewer interface is preferably a wireless remote control with suitable viewer response buttons, suitable for making an appropriate response to an event notification. During a playback or broadcast of a program, while the viewer is watching, a non-obtrusive event notification is sent to the user set top box and is superimposed over the uninterrupted current program. The user response to a Non-obtrusive Notification is preferably generated from a viewer's remote control button and from a voice command. If the user’s response is a new action, playback of programming recorded during the 

In re page 14 and 15, the Appellant states “E. Pierre Does Not Disclose “continuing to present, without interruption, during the suspending of the media content, the interactive application to the user,” as recited by dependent claim 7. Dependent claim 7 recites “continuing to present, without interruption, during the suspending of the media content, the interactive application to the user.” The Office Action alleges that this element is disclosed by Pierre’s discussion in paragraph [0030] of a “non-obtrusive event notification that can simply be ignored by the viewer.” This “non-obtrusive event notification is superimposed over the uninterrupted current program.” Thus, the non-obtrusive event notification is not presented “during the suspending of the media content,” as recited by dependent claim 7 and a prima facie case has not been presented with respect to this element. Accordingly, reversal of the § 102 rejection of dependent claim 7 is respectfully requested on this additional ground. Furthermore, Pierre’s failure to disclose each and every element of dependent claim 7 cannot be remedied by reliance on the alternative method of Pierre in which the program is interrupted to present the event. In this version of Pierre’s method (including step 120) of FIG. 4 of Pierre, the element of “presenting, during the playing of the media content prior to the first indication, the interactive application to the user” is not disclosed. Instead, Pierre’s “automatic pause” method pauses the media content and presents an event before any 
In response, the examiner respectfully disagrees. Pierre teaches the non-obtrusive event notification is superimposed over the uninterrupted current program, be it a prerecorded or live broadcast. Typical visual notification are graphical popups that are superimposed on the video program and/or interactive content of the program.  The user response to a Non-obtrusive Notification is preferably generated from a viewer's remote control button, from a voice command, or from a time out parameter. After the user response the present invention proceeds to either Do Nothing, Do Something or Go to New Action. The new action might be to send a hardware command to a household device, such as turning off the oven or turning on a burglar alarm. In this case, playback of programming recorded during the pause, resumes after the viewer acknowledges the event notification.  (e.g. See, Para.[0010], [0024], [0025], [0030], [0033], [0034], Fig. 4). The superimposed visual notification can be presented continuously until the viewer acknowledges the superimposed visual notification.  Therefore, Pierre discloses continuing to present, without interruption, during the suspending of the media content, the interactive application to the user as recited dependent claim 7.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SUNGHYOUN PARK/Examiner, Art Unit 2484                                                                                                                                                                                                        
Conferees:
/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484   
                                                                                                                                                                                                        
                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.